SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1354
CA 12-00330
PRESENT: CENTRA, J.P., FAHEY, VALENTINO, AND MARTOCHE, JJ.


IN THE MATTER OF THE APPLICATION UNDER
ARTICLE 7 OF THE REAL PROPERTY TAX LAW BY
BESSIE ALEXANDER, PAULETTE A. CAMPAGNA,
RONALD CARUSO, LAWRENCE CATALDI, PAUL V.
CRAPSI, JR., MICHAEL FLAHERTY, AMY FLAHERTY,
TIMOTHY MCGUAN, BEVERLY I. MILEHAM, WILLIAM N.
NAPLES, HOLLOWAY ORTMAN AND GLENN VOELKER,
PETITIONERS-APPELLANTS,

                     V                             MEMORANDUM AND ORDER

CITY OF BUFFALO, AND ITS ASSESSOR AND BOARD
OF ASSESSMENT REVIEW, RESPONDENTS-RESPONDENTS.


WOLFGANG & WEINMANN, LLP, BUFFALO (JORGE S. DE ROSAS OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

BENNETT, DIFILIPPO & KURTZHALTS, LLP, EAST AURORA (JOEL R. KURTZHALTS
OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered November 18, 2011 in a proceeding pursuant
to RPTL article 7. The order denied petitioners’ motion to preclude
an interior inspection of their homes.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the matter is
remitted to Supreme Court, Erie County, for further proceedings in
accordance with the same Memorandum as in Matter of Aylward v City of
Buffalo (___ AD3d ___ [Dec. 28, 2012]).




Entered:   December 28, 2012                     Frances E. Cafarell
                                                 Clerk of the Court